Citation Nr: 1437841	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent prior to October 14, 2010, from January 1, 2011 to March 20, 2012, and from June 1, 2012 to 
August 27, 2012, for osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty (previously rated as status post right knee arthroscopy, lateral release and Fulkerson osteotomy for patellofemoral pain), hereinafter "right knee disability."

2.  Entitlement to an evaluation greater than 30 percent from October 1, 2013, for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and her mother




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  A notice of disagreement was received in February 2008, and a statement of the case was issued in June 2008.  The Veteran's Form 9 Appeal was received in October 2008 and is untimely; however, the RO did not advise her that the substantive appeal was untimely and continued to process the appeal by affording her a Board hearing in February 2010.  Inasmuch as the RO continued to process the appeal; the need for a timely substantive appeal was waived.  Percy v. Shinseki, 23 Vet. App. (2009).   

In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A rating decision in January 2012 shows that a temporary evaluation of 100 percent was assigned effective October 14, 2010 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from January 1, 2011.  Again, in May 2012 a temporary evaluation of 100 was assigned effective March 21, 2012, followed by a 10 percent rating effective 
June 1, 2012.  Last, in September 2012, the RO awarded the prescribed 100 percent schedular rating for 1 year following the Veteran's right total knee arthroplasty, effective August 28, 2012.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  A minimum 30 percent rating was then assigned effective October 1, 2013.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

In April 2010 and April 2012, the Board remanded the issue for further development.  In light of the subsequent development since the Board's remand in April 2012, another remand is necessary under the duty to assist for reasons explained below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the right knee disability claim in order to obtain outstanding medical records and for a VA medical examination.

The September 2012 rating decision refrences a surgical report from Downeast Orthopedic Associates, dated August 2012.  This document is not associated with the claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should obtain a copy of the surgical report and associate it with the claims file.  Additionally, this record must be considered in determining the appropriate evaluation following the prescribed 100 percent rating period under DC 5055.  Therefore, in light of the Veteran's recent right total knee arthroplasty, an examination is needed to fully assess the nature and extent of the Veteran's current right knee disability.

Finally, consideration of all claims, to include extraschedular consideration, is deferred until all the above development is completed so that all stages of the Veteran's increased rating claim may be considered concurrently.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since March 2012 at the VA Medical Center in Togus, Maine, pertaining to any treatment the Veteran received for her service connected right knee disability.

2.  The AOJ should locate and associate with the claims file the August 2012 surgical report from Downeast Orthopedic Associates.  See September 2012 rating decision.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination to determine the current level of severity of her right knee disability.  

All symptoms and functional effects of the Veteran's right knee disability should be set forth in detail.  In addition to range of motion testing, the examiner should consider whether the Veteran has any chronic residuals of her right knee replacement consisting of severe painful motion or weakness in the right knee.

The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

4.  Then, the AOJ should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



